                  Case 2:20-cv-01676-RAJ Document 47 Filed 06/08/21 Page 1 of 9



 1                                                           The Honorable Richard A. Jones
 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
                                    WESTERN DISTRICT OF WASHINGTON
 9                                            AT SEATTLE
10
     EVAN JOHNSON, JOSH GRAY, AND DYLAN
11   COOK,
                                                        CASE NO. 2:20-CV-01676 RAJ
12                    Plaintiffs,
13           v.
                                                        ANSWER TO AMENDED
14   HYTECH POWER, LLC, a Washington limited            COMPLAINT AND AFFIRMATIVE
     liability company; TOM GIBBONS; THE ESTATE         DEFENSES OF CHASE
15   OF S.B. JOSEPH CLARK; CHASE ENGLEHART              ENGLEHART, INDIVIDUALLY,
     and MARGARET A. CLARK, Co-Personal                 AND AVIATION PARTNERS, INC.
16   Representatives of the ESTATE OF S.B. JOSEPH
     CLARKE, deceased; CHASE ENGLEHART,
17   individually; and THOMAS GIBBONS, individually
     and his marital community he has with JANE DOE
18   GIBBONS, his spouse; AVIATION PARTNERS,
     INC., a Washington corporation; APB WINGLETS
19   COMPANY, LLC, a foreign limited liability
     company; and AVIATION PARTNERS BOEING
20   WINGLETS II, LLC, a multiple employer group
     health plan,
21
                      Defendants.
22

23

24

25

26
27

28   ANSWER TO AMENDED COMPLAINT AND                                  KARR TUTTLE CAMPBELL
     AFFIRMATIVE DEFENSES OF CHASE ENGLEHART,                        701 Fifth Avenue, Suite 3300
                                                                             Main: (206) 223 1313
     INDIVIDUALLY, AND AVIATION PARTNERS, INC. - 1                            Fax: (206) 682 7100
     Case No. 2:20-CV-01676 RAJ
     #1978491 v2 / 74115-008
                  Case 2:20-cv-01676-RAJ Document 47 Filed 06/08/21 Page 2 of 9



 1           Defendants Chase Englehart, in his individual capacity1 (“Englehart”), and Aviation
 2   Partners, Inc. (“API”), in answer to the allegations in Plaintiffs’ Amended Complaint (Dkt. # 46),
 3   admit, deny and state as follows:
 4                                                  I.       PARTIES
 5           1.       Admit that Plaintiff Evan Johnson (“Johnson”) was employed by HyTech Power,
 6   LLC (“HyTech”), and that he lived in the State of Washington at least at some time. Englehart and
 7   API lack sufficient information to admit or deny the remaining allegations in paragraph 1 of the
 8   Amended Complaint and therefore deny them.
 9           2.       Admit that Plaintiff Josh Grey (“Grey”) was employed by HyTech Power, LLC
10   (“HyTech”) and that he lived in the State of Washington at least at some time. Englehart and API
11   lack sufficient information to admit or deny the remaining allegations in paragraph 2 of the
12   Amended Complaint and therefore deny them.
13           3.       Admit that Plaintiff Dylan Cook (“Cook”) was employed by HyTech Power, LLC
14   (“HyTech”) and that he lived in the State of Washington at least at some time. Englehart and API
15   lack sufficient information to admit or deny the other allegations in paragraph 3 of the Amended
16   Complaint and therefore deny them.
17           4.       Paragraph 4 of the Amended Complaint sets forth legal conclusions, not factual
18   allegations, for which no response is required.
19           5.       Admit that each of the Plaintiffs were an employee of HyTech, which is a
20   Washington limited liability company, and that as employees they were afforded certain benefits
21   from HyTech, including being enrolled in a group health insurance plan of Regence BlueShield.
22   Englehart and API lack sufficient information to admit or deny the other allegations in paragraph
23   5 of the Amended Complaint and therefore deny them.
24           6.       Admit that Thomas (Tom) Gibbons (“Gibbons”) is married and is a resident of King
25   County, Washington, that Gibbons is, and has been, a duly appointed member of the Board of
26           1
               Chase Englehart is named in the Complaint in two separate capacities: as co-personal representative of the
     Estate of S.B. Joseph Clark, and individually. This Answer and Affirmative Defenses responds to the allegations
27   against Englehart in his individual capacity.

28   ANSWER TO AMENDED COMPLAINT AND                                                          KARR TUTTLE CAMPBELL
     AFFIRMATIVE DEFENSES OF CHASE ENGLEHART,                                                701 Fifth Avenue, Suite 3300
                                                                                                     Main: (206) 223 1313
     INDIVIDUALLY, AND AVIATION PARTNERS, INC. - 2                                                    Fax: (206) 682 7100
     Case No. 2:20-CV-01676 RAJ
     #1978491 v2 / 74115-008
                  Case 2:20-cv-01676-RAJ Document 47 Filed 06/08/21 Page 3 of 9



 1   HyTech, that he was selected for that position by JC Aviation Investment, Inc. (“JCAI”), and that
 2   he became Chairman of the Board of HyTech following the death of S.B. Joseph Clark (“Clark”),
 3   who was the Chairman at the time of his death. Englehart and API deny any other allegations in
 4   paragraph 6 of the Amended Complaint.
 5           7.       Admit.
 6           8.       Admit that Englehart is unmarried and is and has been a member of the Board of
 7   HyTech, and deny the remaining allegations in paragraph 8 of the Amended Complaint.
 8           9.       Admit.
 9           10.      Lack sufficient information to admit or deny the factual allegations in paragraph 10
10   of the Amended Complaint, and therefore deny them.
11           11.      Admit the allegations in the first sentence of paragraph 11 of the Amended
12   Complaint and deny any other allegations in this paragraph.
13           12.      Englehart and API lack sufficient information to admit or deny the allegations in
14   paragraph 12 of the Amended Complaint and therefore deny them.
15           13.      Paragraph 13 of the Amended Complaint sets forth legal conclusions, not factual
16   allegations, for which no response is required.
17                                 II.          JURISDICTION AND VENUE
18           14.      Paragraph 14 of the Amended Complaint sets forth legal conclusions, not factual
19   allegations, for which no response is required.
20           15.      Deny that there was any “breach.” Paragraph 15 of the Amended Complaint
21   otherwise sets forth legal conclusions, not factual allegations, for which no response is required.
22           16.      Paragraph 16 of the Amended Complaint sets forth legal conclusions, not factual
23   allegations, for which no response is required.
24                                       III.     BACKGROUND FACTS
25           17.      Admit.
26           18.      Paragraph 18 of the Amended Complaint sets forth legal conclusions, not factual
27   allegations, for which no response is required.
28   ANSWER TO AMENDED COMPLAINT AND                                               KARR TUTTLE CAMPBELL
     AFFIRMATIVE DEFENSES OF CHASE ENGLEHART,                                     701 Fifth Avenue, Suite 3300
                                                                                          Main: (206) 223 1313
     INDIVIDUALLY, AND AVIATION PARTNERS, INC. - 3                                         Fax: (206) 682 7100
     Case No. 2:20-CV-01676 RAJ
     #1978491 v2 / 74115-008
                Case 2:20-cv-01676-RAJ Document 47 Filed 06/08/21 Page 4 of 9



 1           19.     State the referenced documents speak for themselves and deny any other allegations
 2   in paragraph 19 of the Amended Complaint.
 3           20.     State the referenced documents speak for themselves and deny any other allegations
 4   in paragraph 20 of the Amended Complaint.
 5           21.     State the referenced documents speak for themselves and deny any other allegations
 6   in paragraph 21 of the Amended Complaint.
 7           22.     Admit that HyTech reduced the salary of Johnson from $20,000 per month to
 8   $10,000 per month and that Johnson knowingly consented and continued to be employed by
 9   HyTech for several months after he was informed of this salary reduction, and deny any other
10   allegations in paragraph 22 of the Amended Complaint.
11           23.     Deny.
12           24.     Paragraph 24 of the Amended Complaint sets forth legal conclusions, not factual
13   allegations, for which no response is required.
14           25.     Paragraph 25 of the Amended Complaint sets forth legal conclusions, not factual
15   allegations, for which no response is required.
16           26.     Admit.
17           27.     Admit that Johnson has submitted a claim against the Estate, which claim speaks
18   for itself, and deny and any other allegations in paragraph 27 of the Amended Complaint.
19           28.     Admit.
20           29.     Admit the allegations in paragraph 29 of the Amended Complaint.
21           30.     Deny the Plan was sponsored by API. Lack sufficient information to admit or deny
22   the remaining allegations in paragraph 30 of the Amended Complaint, and therefore deny them.
23           31.     Deny the Plan was administered by API. Lack sufficient information to admit or
24   deny the remaining allegations in paragraph 31 of the Amended Complaint, and therefore deny
25   them.
26           32.     Admit that API at certain times had more than 20 employees but not in calendar
27   years 2019 and 2020, and deny any other allegations in paragraph 32 of the Amended Complaint.
28   ANSWER TO AMENDED COMPLAINT AND                                            KARR TUTTLE CAMPBELL
     AFFIRMATIVE DEFENSES OF CHASE ENGLEHART,                                   701 Fifth Avenue, Suite 3300
                                                                                        Main: (206) 223 1313
     INDIVIDUALLY, AND AVIATION PARTNERS, INC. - 4                                       Fax: (206) 682 7100
     Case No. 2:20-CV-01676 RAJ
     #1978491 v2 / 74115-008
                Case 2:20-cv-01676-RAJ Document 47 Filed 06/08/21 Page 5 of 9



 1           33.     Deny that API was designated as the sponsor or administrator of the Plan. Lack
 2   sufficient information to admit or deny the remaining allegations in paragraph 33 of the Amended
 3   Complaint, and therefore deny them.
 4           34.     Admit Plaintiffs’ employment with HyTech was terminated effective on or before
 5   April 30, 2020, and lack information sufficient to admit or deny any other allegations in paragraph
 6   34 of the Amended Complaint and therefore deny them.
 7           35.     Admit that one or more of the plaintiffs continued to engage in activities using the
 8   property, including intellectual property, of HyTech after being terminated from their employment
 9   from HyTech, all without the knowledge or authorization of HyTech or its Board of Directors, and
10   deny any other allegations in paragraph 35 of the Amended Complaint.
11           36.     Lack sufficient information to admit or deny the allegations in paragraph 36 of the
12   Amended Complaint, and therefore deny those allegations.
13           37.     Lack sufficient information to admit or deny the allegations in paragraph 37 of the
14   Amended Complaint, and therefore deny those allegations.
15           38.     Lack sufficient information to admit or deny the allegations in paragraph 38 of the
16   Amended Complaint, and therefore deny those allegations.
17           39.     Lack sufficient information to admit or deny the allegations in paragraph 39 of the
18   Amended Complaint, and therefore deny those allegations.
19
                                      FIRST CAUSE OF ACTION:
20                                  Johnson’s claim for unpaid wages
21           40.     Englehart and API incorporate their responses to the previous paragraphs of the
22   Amended Complaint.
23           41.     Deny.
24           42.     Deny.
25           43.     Deny.
26           44.     Deny.
27

28   ANSWER TO AMENDED COMPLAINT AND                                              KARR TUTTLE CAMPBELL
     AFFIRMATIVE DEFENSES OF CHASE ENGLEHART,                                    701 Fifth Avenue, Suite 3300
                                                                                         Main: (206) 223 1313
     INDIVIDUALLY, AND AVIATION PARTNERS, INC. - 5                                        Fax: (206) 682 7100
     Case No. 2:20-CV-01676 RAJ
     #1978491 v2 / 74115-008
                Case 2:20-cv-01676-RAJ Document 47 Filed 06/08/21 Page 6 of 9



 1                               SECOND CAUSE OF ACTION:
            Wrongful denial of COBRA coverage under 29 U.S.C. §§ 1161 et seq. and 1132.
 2
             45.     Englehart and API incorporate their responses to the previous paragraphs of the
 3
     Amended Complaint.
 4
             46.     Deny.
 5
             47.     Deny.
 6
             48.     Deny.
 7

 8                                THIRD CAUSE OF ACTION:
          COBRA notice violations (failure to provide notice of continuation benefits) under
 9                              29 U.S.C. §§ 1161 et seq. and 1132.
10           49.     Englehart and API incorporate their responses to the previous paragraphs of the

11   Amended Complaint.

12           50.     Deny.

13           51.     Deny.

14           52.     Deny.

15           53.     Deny.

16
                                   FOURTH CAUSE OF ACTION:
17              Attorney fees and costs under ERISA § 502(g)(1), 29 U.S.C. § 1132(g)(1)
18           54.     Englehart and API incorporate their responses to the previous paragraphs of the

19   Amended Complaint.

20           55.     Deny.

21                                             DAMAGES

22           56.     Englehart and API incorporate their responses to the previous paragraphs of the

23   Amended Complaint.

24           57.     Deny.

25           58.     Deny.

26           59.     Deny.

27

28   ANSWER TO AMENDED COMPLAINT AND                                          KARR TUTTLE CAMPBELL
     AFFIRMATIVE DEFENSES OF CHASE ENGLEHART,                                701 Fifth Avenue, Suite 3300
                                                                                     Main: (206) 223 1313
     INDIVIDUALLY, AND AVIATION PARTNERS, INC. - 6                                    Fax: (206) 682 7100
     Case No. 2:20-CV-01676 RAJ
     #1978491 v2 / 74115-008
                  Case 2:20-cv-01676-RAJ Document 47 Filed 06/08/21 Page 7 of 9



 1                                       AFFIRMATIVE DEFENSES
 2           1.       Plaintiffs fail to state a claim for which relief is available to them.
 3           2.       Plaintiffs failed to mitigate their claimed damages.
 4           3.       The claims of Johnson are barred because he is simultaneously pursuing relief for
 5   some of the same alleged causes of action in a pending action in King County Superior Court.
 6           4.       At least the claims of Johnson are barred by principles of waiver.
 7           5.       At least the claims of Johnson are barred by principles of estoppel.
 8           6.       Plaintiffs’ claims are barred by their respective own wrong-doing, wrongful acts or
 9   omissions, or misrepresentations, whether intentional or negligent, including acts or omissions
10   after the date of the filing of the Complaint.
11           7.       Plaintiffs’ claims are barred by the doctrine of unclean hands, including with
12   respect to events after the date of the filing of the Complaint.
13           8.       Plaintiffs’ claims are barred by failure to meet conditions precedent.
14                                          PRAYER FOR RELIEF
15           WHEREFORE, Englehart and API request judgment as follows:
16           1.       Dismissal of each of the causes of action with prejudice;
17           2.       An award of costs of suit and other disbursements incurred by the them;
18           3.       An award of reasonable attorneys’ fees to the extent allowed by law; and
19           4.       Such other and further relief as the Court deems just and proper.
20   ///
21   ///
22   ///
23

24

25

26
27

28   ANSWER TO AMENDED COMPLAINT AND                                                   KARR TUTTLE CAMPBELL
     AFFIRMATIVE DEFENSES OF CHASE ENGLEHART,                                         701 Fifth Avenue, Suite 3300
                                                                                              Main: (206) 223 1313
     INDIVIDUALLY, AND AVIATION PARTNERS, INC. - 7                                             Fax: (206) 682 7100
     Case No. 2:20-CV-01676 RAJ
     #1978491 v2 / 74115-008
                Case 2:20-cv-01676-RAJ Document 47 Filed 06/08/21 Page 8 of 9



 1           Dated this 8th day of June 2021.
 2
                                                KARR TUTTLE CAMPBELL
 3                                              Attorneys for Defendants Chase Englehart,
                                                Individually, and Aviation Partners, Inc.
 4
                                                s/ Mark A. Bailey            ________________
 5                                              Bruce W. Leaverton, WSBA #15329
                                                Michael M. Feinberg, WSBA #11811
 6
                                                Mark A. Bailey, WSBA #26337
 7                                              Daniel T. Hagen, WSBA #54015
                                                Karr Tuttle Campbell
 8                                              701 Fifth Avenue, Suite 3300
                                                Seattle, Washington 98104
 9                                              Phone: 206-223-1313
                                                Fax: 206-682-7100
10
                                                Email: bleaverton@karrtuttle.com
11                                                      mfeinberg@karrtuttle.com
                                                        mbailey@karrtuttle.com
12                                                      dhagen@karrtuttle.com
13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28   ANSWER TO AMENDED COMPLAINT AND                                        KARR TUTTLE CAMPBELL
     AFFIRMATIVE DEFENSES OF CHASE ENGLEHART,                              701 Fifth Avenue, Suite 3300
                                                                                   Main: (206) 223 1313
     INDIVIDUALLY, AND AVIATION PARTNERS, INC. - 8                                  Fax: (206) 682 7100
     Case No. 2:20-CV-01676 RAJ
     #1978491 v2 / 74115-008
                Case 2:20-cv-01676-RAJ Document 47 Filed 06/08/21 Page 9 of 9



 1                                     CERTIFICATE OF SERVICE
 2           I, Sherelyn Anderson, affirm and state that I am employed by Karr Tuttle Campbell in King
 3   County, in the State of Washington. I am over the age of 18 and not a party to the within action.
 4   My business address is: 701 Fifth Avenue, Suite 3300, Seattle, Washington 98101. On this day, I
 5   caused to be filed a true and correct copy of the foregoing by using the Court’s electronic filing
 6   system. I caused the same to be served on the party listed below in the manner indicated.
 7
        Paul J. Spadafora, WSBA #49777                     Alexander A. Baehr, WSBA #25320
 8      Sean v. Small, WSBA #37018                         Christopher T. Wion, WSBA #33207
        Lasher Holzapfel Sperry & Ebberson                 Summit Law Group
 9      601 Union Street, Suite 2600                       315 5th Avenue, Suite 1000
        Seattle, WA 98101                                  Seattle, WA 98104
10      Phone: 206-332-7545                                Phone: 206-676-7000
        Email: spadafora@lasher.com                        Email: alexb@summitlaw.com
11
                small@lasher.com                                   chrisw@summitlaw.com
12      Attorneys for Plaintiffs                           Attorneys for HyTech Power LLC
            CM/ECF via Court’s Website                         CM/ECF via Court’s Website
13
        Deborah J. Phillips, WSBA #8540                     Bryan C. Taylor, WSBA #55642
14      Nicholas P. Gellert, WSBA #10841                    Carolyn R. Bilanko, WSBA #41913
        Perkins Coie                                        Douglas W. Greene, WSBA #22844
15
        1201 3rd Avenue, Suite 4900                         James R. Morrison, WSBA #
16      Seattle, WA 98101                                   Baker & Hostetler LLP
        Phone: 206-359-8586                                 1420 Fifth Avenue, Suite 4200
17      Email: djphillips@perkinscoie.com                   Seattle, WA 98111
                ngellert@perkinscoie.com                    Phone: 206-223-6285
18      Attorneys for Chase C. Engelhart and                Email: btaylor@bakerlaw.com
19      Margaret A. Clark, Co-Personal                              cbilanko@bakerlaw.com
        Representatives of the Estate of                            dgreene@bakerlaw.com
20       S.B. Joseph Clark                                          jmorrison@bakerlaw.com
            CM/ECF via Court’s Website                      Attorneys for Thomas Gibbons,
21                                                          Jane Doe Gibbons
                                                                CM/ECF via Court’s Website
22

23           I declare under penalty of perjury that the foregoing is true and correct, to the best of my

24   knowledge. Dated this 8th day of June 2021 at Seattle, Washington.

25                                                 /s/ Sherelyn Anderson
26                                                 Sherelyn Anderson
                                                   Litigation Legal Assistant
27

28   ANSWER TO AMENDED COMPLAINT AND                                              KARR TUTTLE CAMPBELL
     AFFIRMATIVE DEFENSES OF CHASE ENGLEHART,                                    701 Fifth Avenue, Suite 3300
                                                                                         Main: (206) 223 1313
     INDIVIDUALLY, AND AVIATION PARTNERS, INC. - 9                                        Fax: (206) 682 7100
     Case No. 2:20-CV-01676 RAJ
     #1978491 v2 / 74115-008
